PER CURIAM.
The appellants, Francisco and Adelida Vega, were the plaintiffs in the trial court. They recovered a verdict in the amount of approximately $400. This appeal is from that judgment.
Errors are assigned upon an evidentiary ruling and claimed prejudicial statements by the attorney for the defendant made at closing argument. The plaintiffs, after re*661ceiving the verdict, did not file a motion for a new trial. We conclude that under these circumstances, thes claimed inadequacy of the verdict was not presented to the trial court.
The judgment must be affirmed upon the authority of the rule stated in Morrison v. Bohne, Fla.App.1973, 274 So.2d 896, and authorities cited therein. See also: O’Leary v. Watson, Fla.App.1972, 263 So.2d 643; Malec v. Halter, Fla.App.1968, 216 So.2d 782; Tampa Transit Lines, Inc. v. Smith, Fla.App.1963, 155 So.2d 557.
Affirmed.